Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Francis Ahinro appeals the district court’s order dismissing his civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Akinro v. City of Baltimore, No. 1:10-cv-01491-BEL (D. Md. June 7, 2010). We dispense with oral argument because the facts and legal contentions ai'e adequately *89presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.